Argued April 29, 1927.
This case was here before on an appeal from an order of the trial court entering judgment in favor of the defendant non obstante veredicto (88 Pa. Super. 272). We held in the opinion then filed that the evidence raised a question of fact properly submitted to the jury. The judgment was therefore reversed and the court below was directed to enter such order as law and right required. Judgment on the verdict having been entered in favor of the plaintiff, we have this appeal by the defendant in which the principal complaint is that the court refused to grant a new trial. As no new evidence was introduced, this was properly refused. The action was based on a promissory note given by the plaintiff to the Ford City Bank which note bore the name of the defendant. The defense was that his signature was a forgery, and as that was a question of fact, the finding of the jury at the trial is conclusive; we having said in the opinion in the former appeal "there was sufficient testimony introduced to warrant the conclusion that the plaintiff had signed the note; we think the court was wrong in disregarding the verdict." A reexamination of the evidence satisfies us of the propriety of the action of this court on the former appeal. The evidence was somewhat contradictory, but was of such substance as to *Page 254 
enable the jury to say the note was signed by the defendant. The testimony was reviewed by Judge TREXLER in the opinion referred to and needs no further comment. We cannot say that the evidence that Polomba loaned Lloyd Bowser, a son of the defendant, $750 was not admissable, coupled with the statement that the latter promised to give the plaintiff the father's note, inasmuch as the son brought the note to Polomba and the defendant admitted that he had signed a note at the bank with the latter, but that he was the second signer on the note. The loan to the son might throw light on the contention that the defendant signed the note given to the bank. The case was within a close compass and we are not convinced that there was an abuse of discretion in the refusal to grant a new trial. Nor are the other assignments sustained. We are unable to agree with the argument of the defendant's counsel that when Polomba paid the note to the bank the obligation was extinguished. If, as alleged and the jury found, he was only security for Leslie Bowser, he was entitled to an assignment of the obligation as a means of recovering from the real debtor that which he paid as surety.
The judgment is affirmed.